DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 08/19/2021.
Claims 1, 7, and 11 have been amended are hereby entered.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 with respect to the 103 rejection, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/19/2021 with respect to the 101 rejection, have been fully considered but they are not persuasive.
Applicant argues #1:
The Applicant submits that amended claim 1 is not directed to an abstract idea. The Office Action alleged that the following features of previous claim 1 recite an abstract idea: 
 
 

in response to detecting the trigger action, selectively enable, via the first user interface, first user interface elements corresponding to one or more preferred rates of resource borrowing; 
receive, via the client device, a dealer lead input including selection of a vehicle, an indication of a first preferred rate of resource borrowing, and an identifier of a dealer for the selected vehicle; 
in response to receiving the dealer lead input, selectively enable... a second user interface element corresponding to the first preferred rate of resource borrowing for a resource request in connection with the selected vehicle, the second user interface element being enabled only for the dealer identified in the dealer lead input.

In particular, the Office Action suggested that the recited steps of claim 1 cover certain methods of organizing human activity and fall into the "commercial or legal interactions" grouping of abstract ideas. The Office Action further stated that the alleged judicial exceptions are not integrated into a practical application, and that the additional elements of claim 1 do not impose any meaningful limits on practicing the abstract idea.
Claim 1 has been amended to set forth features that are directed to control of user interfaces. A first user interface and a second user interface are independently controlled based on user input that is received via the first user interface. The first user interface is controlled by selectively enabling user interface elements corresponding to data (i.e., preferred rates of resource borrowing) that is available only upon detection of a trigger action. The user interfaces are linked by "dealer lead input" data. In particular, the dealer lead input facilitates selective enabling of user interface elements on the second user interface such that the user interface elements are enabled only for a specific dealer among a plurality of dealers that can access the second user interface. These additional elements of amended claim 1 relate to mechanisms for controlling user interfaces and do not recite abstract ideas, specifically "commercial or legal interactions".

Examiner’s response:
Examiner respectfully disagrees, while the claims recite controlling the interfaces to selectively control what information is available to the first and second interfaces, this is merely limiting the use of the judicial exception to the computer environment, and applying the judicial exception with generic computer components and does not represent an improvement to the computers or technology or their functionalities.  The detecting a trigger action is merely receiving information via the additional elements pertaining to a request for borrow funds, as evident by [0107] of the specification which states “Examples of trigger actions which may be detected by the server include, but are not limited to: receiving via the client device a pre-qualification request for qualifying to borrow a first quantity of  Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857, MPEP 2106.05(a), and also akin to “Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information”, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);, and “Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components”, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); MPEP 2106.05(f), in which the courts have shown generating a second menu from a first menu and sending the second menu to another location is not inventive concept, similar to the instant application which is generating an interface for a dealer (akin to the second menu) based on data collected from another interface from a buyer (akin to the first menu).
For the reasons, applicant’s arguments are not persuasive.
Applicant argues #2:
Moreover, even if these identified features of claim 1 can be said to recite an abstract idea (which is not conceded by the Applicant), the Applicant submits that amended claim 1, as a whole, integrates the recited features into a practical application. In particular, the Applicant submits that amended claim 1 is eligible under Prong Two of Step 2A of USPTO's 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance").
Claim 1, as amended, includes the additional elements of: receiving, via the client device, a dealer lead input including... a selection of one of the first user interface elements corresponding to a first preferred rate of resource borrowing; providing a second user interface 
The additional elements of claim 1 do not merely link the features of claim 1 to a technical environment, but instead add a meaningful limitation in that they provide technical aspects of a solution implemented by a processor for (1) monitoring user input on a first user interface for detecting defined trigger actions, (2) providing multiple separate but connected user interfaces that are accessible by different computing entities, (3) dynamically updating and configuring a second connected user interface based on the monitoring and processing of user input data (e.g., dealer lead input) on the first user interface. The claimed system provides technical advantages of updating and configuring, in real-time, related user interfaces to control presentation of actuatable user interface elements. A person of ordinary skill in the art would recognize that the additional elements, in combination with the other claim limitations, reflect technical advantages of enhancements to a computer system for controlling connected user interfaces which may be used for facilitating back-end processing of dealer lead inputs via a first user interface and generation of resource requests in connection with products for purchase via a separate but connected second user interface.

Examiner’s response:
Examiner respectfully disagrees, the Examiner fails to see how this is a technical improvement, as the “trigger action” is merely a user requesting/sending information related to financing a purchase (see [0107] of the specification), then displaying information related the trigger action.  With regards to dynamically displaying the interfaces, as shown above, MPEP 2106.05 provides the generating second menus based a first menu and sending the menus to a second interface, remotely accessing user-specific information on a mobile interface and pointers to retrieve the information, and generating menus with claimed features are not sufficient to show an improvement to technology, akin to the instant Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857;).  For the reasons above, the applicant’s arguments are not persuasive.
Applicant argues #3: 
Step 2B: Amended claim 1 provides an inventive concept 
This part of the eligibility analysis evaluates whether the claim, as a whole, amounts to "significantly more" than the alleged exception. The Applicant submits that amended claim 1 recites elements which, in combination, amount to significantly more than an abstract idea. That is, even if claim 1 is directed to an abstract idea (which is not conceded by the Applicant) under step 2A, the additional elements in combination provide an inventive concept.
As described above, the additional elements of amended claim 1 include: receiving, via the client device, a dealer lead input including... a selection of one of the first user interface elements corresponding to a first preferred rate of resource borrowing; providing a second user interface associated with a service for generating resource requests, the second user interface being accessible by computing systems associated with one or more dealers; in response to receiving the dealer lead input: determine that a resource request in connection with the selected vehicle received via the second user interface is associated with the dealer identified in the dealer lead input; and selectively enable, via the second user interface, a second user interface element corresponding to the first preferred rate of resource borrowing for the resource request, the second user interface element being enabled only for the dealer identified in the dealer lead input.
Amended claim 1 sets forth an improved system for real-time control of user interfaces. The combination of steps recited in the claim is not routine or conventional activity in the field of user interface management. In particular, the limitations in claim 1 are not considered to be insignificant. The totality of the operations act in concert to improve technical fields, specifically the fields of input processing and control of user interface elements. The operations, taken as a combination, allow for efficiencies for managing separate but connected user interfaces to selectively enable display data based on identities of users interacting with the user interfaces. Amended claim 1, as a whole, amounts to significantly more than one or more alleged abstract ideas.
For at least the reasons presented above, the Applicant respectfully submits that amended claim 1 is patent eligible. For similar reasons, independent claims 7, 11 and 17, which 

Examiner’s response:
Examiner respectfully disagrees, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

Further, as shown above, controlling the data available on the user interfaces is not an improvement to computers or a practical application as evident by the decisions cited in the MPEP 2016, “Generating restaurant menus with functionally claimed features”, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857, MPEP 2106.05(a), and also akin to “Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information”, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);, and “Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components”, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); MPEP 2106.05(f), in which the courts have shown generating a second menu from a first menu and sending the second menu to another location is not 
For the reasons above, the 101 rejection is hereby maintained.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards as systems and methods. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
Claims 1, and 11 recite, in part, by:
detect a trigger action associated with an entity, the trigger action being detected for accessing resource account data;
in response to detecting the trigger action, selectively enable one or more preferred rates of resource borrowing;
receive a dealer lead input including a selection of a vehicle, a selection of a first preferred rate of resource borrowing, and an identifier of a dealer for the selected vehicle; and
in response to receiving the dealer lead input:
determine that a resource request in connection with the selected vehicle received via the second user is associated with the dealer identified in the dealer lead input
selectively enable the first preferred rate of resource borrowing only for the dealer identified in the dealer lead input.

While varying in scope, claims 7, and 17, recite the idea, in part, by:
detect a trigger action associated with an entity, the trigger action being associated with a digital channel for accessing resource account data;
in response to detecting the trigger action:
generate a first code associated with one or more preferred rates of resource borrowing; and
provide the first code and selectively enable options corresponding to the one or more preferred rates of resource borrowing;
receive a dealer lead input including a selection of a vehicle, a selection of a first preferred rate of resource borrowing, and an identifier of a dealer for the selected vehicle; and
in response to receiving the dealer lead input:
provide, to a dealer, the first code;
determine that a resource request in connection with the selected vehicle received is associated with the dealer identified in the dealer lead input; and
selectively enable the first preferred rate of resource borrowing for a resource request in connection with the selected vehicle, being enabled only upon input of the first code.

The steps above of detecting a trigger action…, selectively enabling one or more preferred rates of borrowing, receiving a dealer lead input, and selectively enabling the preferred rate of borrowing only for the dealer identified in the dealer leader; and generating a first code associated with the preferred rated, providing the dealer with the first code, determine that a resource request in connection with the selected vehicle received is associated with the dealer identified in the dealer lead input and enabling the preferred rate of borrowing only upon input of that code, under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities or behaviors; business detecting a trigger action is defined in [0107] of the specification as “Examples of trigger actions which may be detected by the server include, but are not limited to: receiving via the client device a pre-qualification request for qualifying to borrow a first quantity of resources from a resource lender entity…”, this is merely receiving and analyzing information, and asides from using the client device to send the request, a trigger action is akin to a sales activity for acquiring a loan to purchase a product.  A resource request is defined in [0102-0103] of the specification as “In this context, a resource request may refer, for example, to a financing application for financing the purchase of a specific product”, this is merely an application for financing, akin to sales activities for financing a purchase.  The claims only recite highly generic computer elements of a computing device, a processor, a communications module coupled to the processor, a digital channel, a memory coupled to the processor, client device associated with an entity, user interface on the client device, a computing system associated with the dealer, a second user interface being accessible by computing systems associated with one or more dealers, an interface associated with a service for generating resource requests, a first digital channel, a database, a first user interface, first user interface elements, a second user interface and second user interface element, asides from these elements nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computing device, a processor, a communications module coupled to the processor, a digital channel, a memory coupled to the processor, client device associated with an entity, user interface on the client device, a computing system associated with the dealer, an interface associated with a service for generating resource requests, a second user interface being accessible by computing systems associated with one or more dealers, a first digital channel, a database, a first user interface, first user interface elements, a second user interface and second user interface element.  The a computing device, a processor, a digital channel, a communications module coupled to the processor, a memory coupled to the processor, client device associated with an entity, user interface on the client device, a second user interface being accessible by computing systems associated with one or more dealers, a computing system associated with the dealer, an interface associated with a service for generating resource requests, a first digital channel, a database, a first user interface, first user interface elements, a second user interface and second user interface element are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of networked computers.  The claims recite providing and selectively enabling elements on the first and second user interfaces, however this fails to amount to a practical application, as the elements are recited at a highly generic level, and is not an improvement to technology akin to Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857, MPEP 2106.05(a), and also akin to Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);, and Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); MPEP 2106.05(f).  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  computing device, processor,  digital channel, communications module coupled to the processor, memory coupled to the processor, client device associated with an entity, user interface on the client device, a second user interface being accessible by computing systems associated with one or more dealers, computing system associated with the dealer, interface associated with a service for generating resource requests, first digital channel,  database, first user interface, first user interface elements, second user interface and second user interface element are other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the computing device, processor,  communications module coupled to the processor, memory coupled to the processor, client device associated with an entity, user interface on the client device, computing system associated with the dealer, interface associated with a service for generating resource requests, first digital channel,  database, first user interface, first user interface elements, second user interface and second user interface element to perform the steps of detecting a trigger action…, selectively enabling one or more preferred rates of borrowing, receiving a dealer lead input, and selectively enabling the preferred rate of borrowing only for the dealer identified in the dealer leader; and generating a first code associated with the preferred rated, providing the dealer with the first code, determine that a resource request in connection with the selected vehicle received is associated with the dealer identified in the dealer lead input, and enabling the preferred rate of borrowing only upon input of that code, amounts to no more than mere instructions to apply the exception using generic computer components.  For example, Intellectual Ventures v. Erie Indem. Co., and Apple, Inc. v. Ameranth, Inc. and does not impose meaning limitations amounting to significantly more than the abstract idea.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the network database.  Further, the Examiner is interpreting the providing via the interface, to be akin to a displaying steps, and as discussed above, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, the dependent system claims 2, 4-6, and 8-10 (and similarly in the method claims 12, 14-16, and 18-20) further describes commercial and legal interaction but for the recitation of generic components.  Claims 3 and 13 further describes the 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-8, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram, et al. (US Application Publication 2020/0372576 with priority to US Provisional Application 62/852,202 filed May 23, 2019), “Sundaram”, in view of Painter, et al. (US Patent Application Publication 20180204281), “Painter”.
As per claim 1, Sundaram discloses:
A computing device, comprising: [0098 (0139 of provisional)] 
a processor; [0098 (0139 of provisional)]
a communications module coupled to the processor; and [0099 – 0104 (0139-0143 of provisional)]
a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: [0102-0103 (0142-0143 of provisional)]
detect a trigger action initiated on a client device associated with an entity, the trigger action being detected based on input received via a first user interface associated with a digital channel for accessing resource account data; [0075], [0090] (0056, 0068 of provisional), wherein the Examiner is interpreting the user-session to be akin to the digital channel for accessing data via the API, The API calling is driven by user action in the GUI 1006, wherein when the user chooses to explore the option of lending with a specific lender, then through the Buy/Sell API 106 a call is made to the API passthru 107, wherein an onwards call is made to the vault, wherein without a user or associate accessing the vault internally, the prequalification, product eligibility, and pricing microservices 108a, 108b, and 108c, respectively, may be run… As explained above, the data of the outputs of the microservices 108a, 108b, and 108c, resulting in the offer terms, may only be decrypted by the Buy/Sell API 106, inside each individual user-session, leaving access to said data only with said user, wherein when such a usersession is terminated, the data is associated with said user, and can only be accessed by said user.
in response to detecting the trigger action, selectively enable, via a the first user interface, first user interface elements corresponding to one or more preferred rates of resource borrowing; [0032], [0065], [0075], [0081], [0090] (0036, 0056, 0060, 0068 of provisional), wherein the Examiner is interpreting populating the fields of the GUI to be akin to selectively enabling the first user interface elements which is specific for the user/user session, further, Sundaram teaches greying out elements on the user interface The API calling is driven by user action in the GUI 1006, wherein when the user chooses to explore the option of lending with a specific lender, then through the Buy/Sell API 106 a call is made to the API passthru 107, wherein an onwards call is made to the vault, wherein without a user or associate accessing the vault internally, the prequalification, product eligibility, and pricing microservices 108a, 108b, and 108c, respectively, may be run. As a result, due to the API calling protocol, the microservices inside of the vault are considered fully autonomous self-contained software, which may be executed for different third-party lenders, and which can potentially autonomously determine pricing information for an offer, and generate a loan… Subsequently the pricing 108c micro-service would then send the encrypted results in the form of loan pricing terms, which may be communicated through the API passthru 107 back to the Experience Layer 104, wherein the pricing and loan terms may be entered within a pricing repository 202 (entered from pricing cache 206 as described above), as well as where such pricing and loan terms may populate the fields of an offer in the offer repository 204 which may be displayed to the user in the GUI 1006 in the Buyer UI 101… From here, the Buy/Sell API 106 may decrypt the lender-specific information associated with a particular application as lender-agnostic output from the offer repository 204, application repository 203, or pricing repository 202 to display inside of a user-session in a GUI 1009 of the Buyer UI 101, as shown in FIG. 10. For example, the Buy/Sell API 106 and may use the terms output by the Pricing microservice 108c as present in the pricing repository 202 for a particular user application, to populate the fields of an offer from the offer repository 206 corresponding to the same application, inside of a GUI 1006 of the Buyer UI 101 as shown in FIG. 10, so that a user may see the terms of a potential loan by a lender, or plurality of lenders, for a specific product… displaying of the dynamically updated available lenders in the GUI 1006 for a user facing application such as the Buyer UI 101, as detailed above (e.g. greyed out if deemed ineligible, selectable and not greyed out if deemed eligible).
receive, via the client device, a dealer lead input including selection of a vehicle, a selection of one of the first user interface elements corresponding to a first preferred rate of resource borrowing, and an identifier of a dealer for the selected vehicle; and [0045], [0071], [0085] (0034, 0051, 0064 of provisional)  In either case, whenever the selection of a product such as a vehicle intended for purchase from a user is received, the Buyer UI 101 application may encrypt the information associated with the selected vehicle (e.g., make, model, mileage, year, dealership, geographic location and/or the like) in the same universal encrypted non-lender-specific format, and transmit the information associated with the selected vehicle along with a product eligibility request to the multi-lender layer 105, via the Buy/Sell API 106 to the API Passthru 107…If all of the criteria are satisfied for a particular lender by the user's information, the lender may appear as a selectable option in the GUI 1106 of the Buyer UI 101 for a specific vehicle or vehicles… Finally, after the user is shown the offer in offer repository 204 in GUI 1006, as described above, and the user accepts the offer, the lender has two options to originate the loan from said offer. First, if there is an administrator lender associated with the multi-lender architecture, then any specific lender can opt to use an administrator lender provided API 112, and a loan origination system 112a within said administrator lender provided API 112, to generate the loan for the user.
provide a second user interface associated with a service for generating resource requests, the second user interface being accessible by computing systems associated with one or more dealers; and [0017] ([0020] of provisional) Availability of a vehicle for each lender may vary based on relationships between each lender and associated dealerships or lender specific policies based on credit score, vehicle, geography, etc. Similarly, following the same example, a dealer may log in to the Experience Layer 104 using the Seller UI 102 interface, and a customer/seller/administrator of a digital retailer may log in to the Experience Layer 104 using the Digital Retailer 103 interface, respectively. Regardless of the interface application used, the Experience Layer is accessed through the Buy/Sell API 106. In this manner, the Experience Layer 104, through the Buy/Sell API 106, is able to display information outputted from a vault 108 in the multi-lender layer 105, to the customer, dealer, or digital retailer, through the interface application being used, in a lender agnostic format.
in response to receiving the dealer lead input: [0039], [0045], [0071], [0085] (0034, 0051, 0064 of provisional)  A user may interface with Buyer UI 101, Seller UI 102, or Digital Retailer 103, in an attempt to obtain pricing information for a loan for an automobile or other good/property. In one embodiment, the Buyer UI 101, Seller UI 102, or Digital Retailer 103 application may each render different graphical user interfaces (GUIs) 1006, 1010, and 1012, respectively, as shown in the computing environment shown in FIG. 10, configured to receive input from the user which may be transmitted to the multi-lender layer 105 for further processing, for example to obtain pricing information for a loan for an automobile. The input information may be transmitted to the multi-lender layer 105 through the Buy/Sell API 106.
Sundaram does not expressly disclose the following, Painter, however discloses:
in response to receiving the dealer lead input: [0046] When a user selects a vehicle via a client application, the computer system may thus already have the payment information for an inventory item, consumer information, and seller information... The server can receive, from the mobile application, an indication of a purchase decision with respect to a selected vehicle from the eligible vehicles and provide, via a dealer portal for a dealer associated with the selected vehicle, access to an order corresponding to the purchase decision
determine that a resource request in connection with the selected vehicle received via the second user interface is associated with the dealer identified in the dealer lead input; and [0048-0049], [0086-0088] The computer system may provide a seller portal (e.g., a dealer portal) to allow a seller to enter information associated with orders. The dealer portal may be connected to the client application via a server such that changes to an order through the dealer portal or client application can be synchronized by the computer system… The consumer or the computer system can provide the activation code to the dealer and the dealer can use the dealer portal to enter the activation code, information about a vehicle-of-interest, dealer bank account information or other information. Based on the activation code, the computer system can provide the dealer with access to the consumer profile associated with the activation code to view information about the consumer, such as compliant personally identifiable information, a copy of the consumer's driver's license or a picture of the consumer, and financing information (e.g., approval amount). Furthermore, the dealer may also access, via the dealer portal, a set of documents associated with the transaction and finalize any additional items required for finalization, like vehicle odometer at the moment of sale… System 100 can notify the dealer selling the vehicle subject to an order of the order and the dealer can access the order via a dealer portal for review.
selectively enable, via the second user interface, a second user interface element corresponding to the first preferred rate of resource borrowing for the resource request, the second user interface element being enabled only for the dealer identified in the dealer lead input. [0014], [0072], [0382], [0397] When the user indicates a purchase decision (e.g., step 1620), automotive data processing system 100 can create an “order” to capture the information about the transaction from the current context (e.g., vehicle information, financing information, consumer information or other information in the order profile for the user)(step 1621)… Order module 168 is configured to obtain appropriate input information from the users, e.g., via one or more interactive GUIs, other modules or third party systems to populate order profiles and orders that contain data for purchase decisions. Order module 168 may further interact with the dealer portals to alert dealers of orders involving that dealer and allow dealers to update and approve orders. Order module 168 can manage the user orders 134 through an order lifecycle. Orders 134 may be persisted as records in data store 130… The server can receive, from the mobile application, an indication of a purchase decision with respect to a selected vehicle from the eligible vehicles and provide, via a dealer portal for a dealer associated with the selected vehicle, access to an order corresponding to the purchase decision… As a transaction progresses, information associated with the transaction may be pushed to the client application 114 and dealer portal. For example, information about a vehicle, pictures of the vehicle, add-ons plus the price of each item to be purchased can be pushed to client application 114 (e.g., in an “order review” interface) so that the consumer can approve/reject particular items (or the transaction) via the client application 114. Changes to a purchase through the dealer portal or client application 114 (e.g., such as adding or rejecting add-ons) can be synchronized by data processing system 100. Thus, there may be back-and-forth communication between client application 114 and the dealer portal as the purchase order evolves… The selection of F&I products may affect the monthly payment… 
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Sundaram with the ability to allow the dealership associated with the vehicle a customer has selected for purchase to view information relating to the vehicle and financing terms vai the dealer portal as taught by Painter, doing so allows the dealer and user to each review and update the order information as the transaction progresses with regards to changes to the order such as add-ons for the agreement [Painter, 0382].

As per claim 2, Sundaram discloses:
wherein detecting the trigger action comprises one of:
receiving, via the client device, a pre-qualification request for qualifying to borrow a first quantity of resources from a resource lender entity; 
receiving, via the client device, a user input indicating an association of a selected vehicle with a dealer; [0045], [0071], [0085], (0034, 0051, 0064 of provisional) In either case, whenever the selection of a product such as a vehicle intended for purchase from a user is received, the Buyer UI 101 application may encrypt the information associated with the selected vehicle (e.g., make, model, mileage, year, dealership, geographic location and/or the like) in the same universal encrypted non-lender-specific format, and transmit the information associated with the selected vehicle along with a product eligibility request to the multi-lender layer 105, via the Buy/Sell API 106 to the API Passthru 107
receiving, via the client device, a request to perform a credit check for the entity; [0041], [0045], [0059] (0043, 0092, 0104 of provisional) With respect to a single lender as shown in FIG. 3, the user in the user-facing application 101, through the GUI 1006, may disclose their financial credentials and apply for lender prequalification under the Applicant Opts In step 302…If basic requirements for the lender are met, then the second factor assessed when executing the prequalification microservice (e.g. 108a) against provided user data is the applicant's credit score. Commonly accepted proprietary credit score models such as FICO, Equifax, Xperian, etc., may be used. In assessing the user's credit score, the Prequalification microservice (e.g. 108a) may interface with a third party service, querying external databases, such as, for example, that of Credit Bureaus, a lending terms database, a risk assessment database, or an employment confirmation database, wherein said interfacing may take place through an API call, external server FTP access, etc., to obtain information about the user's credit score, and may be reported in XML format from the external database query.
receiving, from a loan origination system, an indication of approval for resource borrowing in connection with the selected vehicle;
determining that the entity has referred a new user to a service administered via the computing device; or
receiving, via the client device, a request to access the selected vehicle.

As per claim 3, Sundaram discloses:
identify a first digital channel through which the dealer lead input is received from the client device; and wherein the Examiner is interpreting the user session to read on the digital channel, [0032], [0069] (0025, 0050 of provisional) In FIG. 2, the offer repository 204 is tied to a particular user application in the application repository 203, where both repositories 203 and 204 are segregated by user session for different users.  For example, for a particular user application in application repository 203, when pricing conditions are determined by the Pricing microservice 108c, these may be output to pricing repository 202. From here, the Buy/Sell API 106 may decrypt the lender-specific information associated with a particular application as lender-agnostic output from the offer repository 204, application repository 203, or pricing repository 202 to display inside of a user-session in a GUI 1009 of the Buyer UI 101, as shown in FIG. 10… The API passthru 107 then relays the standardized encrypted information to the Buy/Sell API 106, where it may then be decrypted by the Buy/Sell API only within the pricing repository 202, application repository 203, or offer repository 104, segregated by user session and corresponding to a particular application of application repository 203, such that only an individual user of the UI can read the offer details, and these details are not accessible to anyone else using or administrating the system, including the system administrator of the multi-lender architecture.
verify that the first digital channel is approved for the first preferred rate of resource borrowing. wherein the particular offer is accessible only for the session linked to the user, the Examiner is interpreting by using the session to limit what details are accessible, this is akin to verifying the session (digital channel) is approved for receiving the loan details [0069], [0090] (0025, 0050, and the data of the outputs of the microservices 108a, 108b, and 108c, resulting in the offer terms, may only be decrypted by the Buy/Sell API 106, inside each individual user-session, leaving access to said data only with said user, wherein when such a user-session is terminated, the data left in the repositories of FIG. 2 (e.g. the application, offer, pricing terms, etc.) is associated with said user per e.g. the reference number scheme described above, and can only be accessed by said user… The API passthru 107 then relays the standardized encrypted information to the Buy/Sell API 106, where it may then be decrypted by the Buy/Sell API only within the pricing repository 202, application repository 203, or offer repository 104, segregated by user session and corresponding to a particular application of application repository 203, such that only an individual user of the UI can read the offer details, and these details are not accessible to anyone else using or administrating the system, including the system administrator of the multi-lender architecture.

As per claim 7, Sundaram discloses:
A computing device, comprising: [0098] (0139-0143 of provisional)
a processor; [0098] (0139-0143 of provisional)
a communications module coupled to the processor; and   [0099-0104] (0142-0143 of provisional)
a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: [0102-0103] (0142-0143 of provisional)
detect a trigger action initiated on a client device associated with an entity, the trigger action being detected based on input received via a first user interface associated with a digital channel for accessing resource account data; [0075], [0090] (0056, 0068 of provisional), wherein the Examiner is interpreting the user-session to be akin to the digital channel for accessing data via the API, The API calling is driven by user action in the GUI 1006, wherein when the user chooses to explore the option of lending with a specific lender, then through the Buy/Sell API 106 a call is made to the API passthru 107, wherein an onwards call is made to the vault, wherein without a user or associate accessing the vault internally, the prequalification, product eligibility, and pricing microservices 108a, 108b, and 108c, respectively, may be run… As explained above, the data of the outputs of the microservices 108a, 108b, and 108c, resulting in the offer terms, may only be decrypted by the Buy/Sell API 106, inside each individual user-session, leaving access to said data only with said user, wherein when such a usersession is terminated, the data is associated with said user, and can only be accessed by said user.
in response to detecting the trigger action: [0075], [0081] (0056 and 0060 of provisional)
generate a first code associated with one or more preferred rates of resource borrowing; and [0089] (0067 of provisional) In an embodiment, the offers portion of the pricing 108c microservice for lender specific brokers 114 within the Vault 108 may generate a reference number to correspond with a generated offer for the automobile loan. The generated offers and corresponding reference number for a plurality of lenders may be stored in one or more databases, such as the offers repository 204 in the experience layer 104. All of the offers generated during a single user session may correspond to a single reference number.
provide, via a the first user interface, the first code and selectively enable first user interface elements corresponding to the one or more preferred rates of resource borrowing on the first user interface; [0032], [0065], [0075], [0081], [0089-0091] (0036, For example, the Buy/Sell API 106 and may use the terms output by the Pricing microservice 108c as present in the pricing repository 202 for a particular user application, to populate the fields of an offer from the offer repository 206 corresponding to the same application, inside of a GUI 1006 of the Buyer UI 101 as shown in FIG. 10, so that a user may see the terms of a potential loan by a lender, or plurality of lenders, for a specific product… displaying of the dynamically updated available lenders in the GUI 1006 for a user facing application such as the Buyer UI 101, as detailed above (e.g. greyed out if deemed ineligible, selectable and not greyed out if deemed eligible)… In an embodiment, the offers portion of the pricing 108c microservice for lender specific brokers 114 within the Vault 108 may generate a reference number to correspond with a generated offer for the automobile loan… Alternatively, the reference number may be presented to the user in the form of a QR code
receive, via the client device, a dealer lead input including selection of a vehicle, a selection of one of the first user interface elements corresponding to a first preferred rate of resource borrowing, and an identifier of a dealer for the selected vehicle; and [0045], [0071], [0085] (0034, 0051, 0064 of provisional)  In either case, whenever the selection of a product such as a vehicle intended for purchase from a user is received, the Buyer UI 101 application may encrypt the information associated with the selected vehicle (e.g., make, model, mileage, year, dealership, geographic location and/or the like) in the same universal encrypted non-lender-specific format, and transmit the information associated with the selected vehicle along with a product eligibility request to the multi-lender layer 105, via the Buy/Sell API 106 to the API Passthru 107…If all of the criteria are satisfied for a particular lender by the user's information, the lender may appear as a selectable option in the GUI 1106 of the Buyer UI 101 for a specific vehicle or vehicles… Finally, after the user is shown the offer in offer repository 204 in GUI 1006, as described above, and the user accepts the offer, the lender has two options to originate the loan from said offer. First, if there is an administrator lender associated with the multi-lender architecture, then any specific lender can opt to use an administrator lender provided API 112, and a loan origination system 112a within said administrator lender provided API 112, to generate the loan for the user.
provide a second user interface associated with a service for generating resource requests, the second user interface being accessible by computing systems associated with one or more dealers; and [0017] ([0020] of provisional) Availability of a vehicle for each lender may vary based on relationships between each lender and associated dealerships or lender specific policies based on credit score, vehicle, geography, etc. Similarly, following the same example, a dealer may log in to the Experience Layer 104 using the Seller UI 102 interface, and a customer/seller/administrator of a digital retailer may log in to the Experience Layer 104 using the Digital Retailer 103 interface, respectively. Regardless of the interface application used, the Experience Layer is accessed through the Buy/Sell API 106. In this manner, the Experience Layer 104, through the Buy/Sell API 106, is able to display information outputted from a vault 108 in the multi-lender layer 105, to the customer, dealer, or digital retailer, through the interface application being used, in a lender agnostic format.
Sundaram does not expressly disclose the following, Painter, however discloses:
in response to receiving the dealer lead input: [0046] When a user selects a vehicle via a client application, the computer system may thus already have the payment information for an inventory item, consumer information, and seller information... The server can receive, from the mobile application, an indication of a purchase decision with respect to a selected vehicle from the eligible vehicles and provide, via a dealer portal for a dealer associated with the selected vehicle, access to an order corresponding to the purchase decision
provide, to a computing system associated with the identified dealer, the first code; [0049] According to one embodiment, the computer system may provide the consumer with an activation code that is associated with a consumer profile and can be used by the dealer to initiate a transaction. The consumer or the computer system can provide the activation code to the dealer and the dealer can use the dealer portal to enter the activation code, information about a vehicle-of-interest, dealer bank account information or other information. Based on the activation code, the computer system can provide the dealer with access to the consumer profile associated with the activation code to view information about the consumer, such as compliant personally identifiable information, a copy of the consumer's driver's license or a picture of the consumer, and financing information (e.g., approval amount). Furthermore, the dealer may also access, via the dealer portal, a set of documents associated with the transaction and finalize any additional items required for finalization, like vehicle odometer at the moment of sale.
determine that a resource request in connection with the selected vehicle received via the second user interface is associated with the dealer identified in the dealer lead input; and [0048-0049], [0086-0088] The computer system may provide a seller portal (e.g., a dealer portal) to allow a seller to enter information associated with orders. The dealer portal may be connected to the client application via a server such that changes to an order through the dealer portal or client application can be synchronized by the computer system… The consumer or the computer system can provide the activation code to the dealer and the dealer can use the dealer portal to enter the activation code, information about a vehicle-of-interest, dealer bank account information or other information. Based on the activation code, the computer system can provide the dealer with access to the consumer profile associated with the activation code to view information about the consumer, such as compliant personally identifiable information, a copy of the consumer's driver's license or a picture of the consumer, and financing information (e.g., approval amount). Furthermore, the dealer may also access, via the dealer portal, a set of documents associated with the transaction and finalize any additional items required for finalization, like vehicle odometer at the moment of sale… System 100 can notify the dealer selling the vehicle subject to an order of the order and the dealer can access the order via a dealer portal for review.
selectively enable, via the second user interface, a second user interface element corresponding to the first preferred rate of resource borrowing for the resource request, the second user interface element being enabled only upon input of the first code via the second user interface. [0014], [0072], [0382], [0397] When the user indicates a purchase decision (e.g., step 1620), automotive data processing system 100 can create an “order” to capture the information about the transaction from the current context (e.g., vehicle information, financing information, consumer information or other information in the order profile for the user)(step 1621)… Order module 168 is configured to obtain appropriate input information from the users, e.g., via one or more interactive GUIs, other modules or third party systems to populate order profiles and orders that contain data for purchase decisions. Order module 168 may further interact with the dealer portals to alert dealers of orders involving that dealer and allow dealers to update and approve orders. Order module 168 can manage the user orders 134 through an order lifecycle. Orders 134 may be persisted as records in data store 130… The server can receive, from the mobile application, an indication of a purchase decision with respect to a selected vehicle from the eligible vehicles and provide, via a dealer portal for a dealer associated with the selected vehicle, access to an order corresponding to the purchase decision… As a transaction progresses, information associated with the transaction may be pushed to the client application 114 and dealer portal. For example, information about a vehicle, pictures of the vehicle, add-ons plus the price of each item to be purchased can be pushed to client application 114 (e.g., in an “order review” interface) so that the consumer can approve/reject particular items (or the transaction) via the client application 114. Changes to a purchase through the dealer portal or client application 114 (e.g., such as adding or rejecting add-ons) can be synchronized by data processing system 100. Thus, there may be back-and-forth communication between client application 114 and the dealer portal as the purchase order evolves… The selection of F&I products may affect the monthly payment…
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Sundaram with the ability to allow the dealership associated with the vehicle a customer has selected for purchase to view information relating to the vehicle and financing terms vai the dealer portal as taught by Painter, doing so allows the dealer and user to each review and update the order information as the transaction progresses with regards to changes to the order such as add-ons for the agreement [Painter, 0382].

As per claim 8, Sundaram discloses:
wherein detecting the trigger action comprises one of:
receiving, via the client device, a pre-qualification request for qualifying to borrow a first quantity of resources from a resource lender entity;
receiving, via the client device, a user input indicating an association of a selected vehicle with a dealer; [0045], [0071], [0085] (0034, 0051, 0064 of provisional) In either case, whenever the selection of a product such as a vehicle intended for purchase from a user is received, the Buyer UI 101 application may encrypt the information associated with the selected vehicle (e.g., make, model, mileage, year, dealership, geographic location and/or the like) in the same universal encrypted non-lender-specific format, and transmit the information associated with the selected vehicle along with a product eligibility request to the multi-lender layer 105, via the Buy/Sell API 106 to the API Passthru 107
receiving, via the client device, a request to perform a credit check for the entity; [0041], [0045], [0059] (0043, 0092, 0104 of provisional) With respect to a single lender as shown in FIG. 3, the user in the user-facing application 101, through the GUI 1006, may disclose their financial credentials and apply for lender prequalification under the Applicant Opts In step 302…If basic requirements for the lender are met, then the second factor assessed when executing the prequalification microservice (e.g. 108a) against provided user data is the applicant's credit score. Commonly accepted proprietary credit score models such as FICO, Equifax, Xperian, etc., may be used. In assessing the user's credit score, the Prequalification microservice (e.g. 108a) may interface with a third party service, querying external databases, such as, for example, that of Credit Bureaus, a lending terms database, a risk assessment database, or an employment confirmation database, wherein said interfacing may take place through an API call, external server FTP access, etc., to obtain information about the user's credit score, and may be reported in XML format from the external database query.
receiving, from a loan origination system, an indication of approval for resource borrowing in connection with the selected vehicle;
determining that the entity has referred a new user to a service administered via the computing device; or
receiving, via the client device, a request to access the selected vehicle.

As per claims 11-13, and 17-18, claims 11-13, and 17-18, recite substantially similar limitations to those found in claims 1-3, and 7-8, respectively.  Therefor claims 11-13, and 17-18 are rejected under the same art and rationale as claims 1-3, and 7-8.  Furthermore, Sundaram discloses a processor implemented method [0015].


Claims 4, 6, 10, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Painter in view of Forrester (US Patent Application Publication 2015/0039490), “Forrester”.
As per claim 4, Sundaram discloses:
receive the resource request from a computing system associated with the identified dealer; and [0039] (0030 of provisional) A user may interface with Buyer UI 101, Seller UI 102, or Digital Retailer 103, in an attempt to obtain pricing information for a loan for an automobile or other good/property. In one embodiment, the Buyer UI 101, Seller UI 102, or Digital Retailer 103 application may each render different graphical user interfaces (GUIs) 1006, 1010, and 1012, respectively, as shown in the computing environment shown in FIG. 10, configured to receive input from the user which may be transmitted to the multi-lender layer 105 for further processing, for example to obtain pricing information for a loan for an automobile.
Sundaram does not expressly disclose the following, Forrester, however discloses:
verify that the resource request is associated with the dealer lead input received via the client device. [0042], [0058] Once provided with the various information generated in processes 200, 300, and 400, the prospective buyer associated with buyer system 120 may make an appointment with a particular dealer system 130 (via, in some embodiments, buyer system 120) and visit the brick-and-mortar dealership associated with dealer system 130 in person. In some embodiments, at the conclusion of any or all of processes 200, 300, or 400, financial service system 110 may provide buyer system 120 with a link to the previously configured financing website. In these embodiments, the prospective buyer associated with buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process. For example, if the prospective buyer decides that a different car in dealer system 130's inventory is desired, they can access the financing website on a mobile device (such as a buyer system 120, which may comprise one or more of a smartphone, tablet, or mobile computer system) and edit the desired car, add options and trim packages, add a warranty, etc. Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Sundaram with the ability to allow user verify the information related to vehicle being purchased as taught by Forrester, doing so allows for the user to verify the information and modify the information related to the vehicle to be purchased when there are last minute changes related to purchase of the vehicle [Forrester, 0058].  Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

As per claim 6, Sundaram does not expressly disclose the following, Forrester, however discloses:
obtain, from a database, resource accounts data for the entity, the resource accounts data indicating a quantity of resources contained in one or more accounts associated with the entity; and [0029-0030] Financial service system 110 may be a system associated with one or more entities that configure, offer, provide, and/or manage financial service accounts, such as credit card accounts, debit card accounts, checking or savings accounts, and loan accounts. As used throughout this disclosure, a "loan" or "loan account" may include any form of financing provided to a prospective buyer of an item, including retail installment contracts, direct financing, personal loans, or any other means of providing financing known in the art… For example, financial service system 110 may include one or more computers (e.g., servers, database systems, etc.) configured to execute software instructions programmed to perform aspects of the disclosed embodiments, such as generating financial service accounts, maintaining accounts, processing information relating to accounts, etc.
send, to a computing system associated with the identified dealer, the resource accounts data for the entity.  [0064], [0071-0072]  Buyer system 120 may provide an approval code to the selected dealer system 130, or financial service system 110 may forward the code to system 130 along with a link to the approved financing information… In some embodiments, financial service system 110 may build room into the loan approved for buyer system 120 to accommodate certain backend features, and may provide a guarantee of a certain amount of purchased features to dealer system 130. Using the mobile link to the financing website provided by financial service system 110, buyer system 120 may decide to add one or more backend features to their loan (Step 740: YES), and may utilize the mobile link to update the financing information and recalculate specific parameters of the financing (Step 750). In some embodiments, buyer system 120 may decline to add additional backend features, and the loan may remain with the same parameters as were set during the advanced approval process (Step 740: NO) and proceed to Step 760… In other embodiments, the buyer system 120 and/or dealer system 130 may indicate modifications to the provided sales agreement, particularly if late edits are made to the approved financing by buyer system 120 using the mobile link to the financing website discussed previously.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Sundaram with the ability to send information related to the buyer’s account information to the dealer using the link and approval as taught by Forrester, doing allows for the dealer to make modifications to the sales agreement using the link [Forrester, 0064].  Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Sundaram does not expressly disclose the following, Forrester, however discloses:
wherein the instructions, when executed, further configure the processor to: abstract
receive the resource request from the computing system associated with the identified dealer, the resource request including an indication of a code; and [0061], [0064], [0071] Buyer system 120 may provide an approval code to the selected dealer system 130, or financial service system 110 may forward the code to system 130 along with a link to the approved financing information… In other embodiments, the buyer system 120 and/or dealer system 130 may indicate modifications to the provided sales agreement, particularly if late edits are made to the approved financing by buyer system 120 using the mobile link to the financing website discussed previously. Upon execution of the sales agreement, buyer system 120, dealer system 130, and financial service system 110 may approve the agreement and store finalized forms in their respective memory devices. Dealer system 130 may then transfer physical possession of the car to buyer system 120, and may further transmit documents and information relating to title and collateral to financial service system 110. In some embodiments, financial service system 10 may then contact buyer system 120 to configure a payment account for setting up monthly payments on the loan.
verify that the code included in the resource request matches the first code. [0045, 0061] The resources and information may include, as non-limiting examples, a maximum financing amount for which the prospective buyer is approved, a value or range of values of potential interest rates for a financed loan (which may be expressed in terms of annual percentage rate (APR %)), and an indicia which the prospective buyer may provide to a dealer system 130 to indicate approval. The indicia may be presented as an approval code, and may serve as a reference number for the approved financing within, for example, memories 112, 122, and 132 of the various components of system environment 100. In some embodiments, the maximum financing amount for which the buyer is approved may vary from the actual amount eventually lent to the buyer based on the particular vehicle chosen by the prospective buyer… Dealer system 130 may confirm the information associated with buyer system 120 (Step 520). For example, dealer system 130 may contact the prospective buyer to confirm personal information, verify income, confirm the time of appointment, etc. Dealer system 130 may confirm that the desired car is indeed located within inventory database 135 and is physically situated on the dealership's lot. Additionally, dealer system 130 may confirm that the desired options, trim packages, etc. are present in the specified car. The specific car may be referenced by its Vehicle Identification Number (VIN), a CarFax.RTM. reference number, or a reference number associated with the car within inventory database 135. In some embodiments, dealer system 130 may associate the specified car with the approval indicia or code associated with buyer system 120, to effectively "reserve" the car for buyer system 120 pending the buyer's appointment.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Sundaram with the ability to provide an approval code for the customer to use to complete the purchase of a vehicle to the dealer as taught by Forrester, doing so allows the dealer to use the approval code to verify the vehicle and loan information using the approval code [Forrester, 0045, 0061, 0064].  Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 14, 16, and 20.  Claims 14, 16, and 20 recite substantially similar limitations to those found in claims 4, 6, and 10, respectively.  Therefor claims 14, 16, and 20 are rejected under the same art and rationale as claims 4, 6, and 10.  Furthermore, Sundaram discloses a processor implemented method [0015].

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Painter in view of Buerger, et al. (US Patent Application Publication 2016/0171555), “Buerger”.
As per claim 5, Sundaram does not expressly disclose the following, Buerger, however discloses:
determine a geographic region associated with the client device, and see claim 21, [0036], [0054] said home agent communicating offers to the mobile unit of one or more pre-approved loan products to the one or more clients of said financial institution, said home agent receiving and processing acceptances of said pre-approved offers from said mobile unit and facilitating fund transfer to said one or more clients on an immediate, real-time basis, said home agent processes location and proximity information received from said mobile unit to determine the type of notification message to provide to the mobile unit regarding the pre-approved loan products that are being offered to the one or more clients
wherein the option for the identified dealer to select the first preferred rate of resource borrowing for the resource request is provided in response to determining that the entity is associated with a first geographic region.  [0090], [0136] The system preferably uploads data either directly or through an intermediate transfer means to the user's customer account database. Codes corresponding to offer tracking can be associated with customer accounts. Tracking code data can be utilized to populate a cross sell/redemption interface for use by phone center and retail sales personnel. Lending criteria may be communicated from the system to a user redemption interface to allow offer modifications based on customer redemptions… In the case of the cross-sales module (cplXsell): the FI's sales person interacts with the web-based cross sales module. The first step is to look up the customer in the system, which is done either by account number query or name query, at which point the SQL database is contacted and queried. The query returns the customer's personalized set of pre-approved offers (if any) and presents them within the user interface. The sales person may then review the offer(s), and if the sales person is successful in cross-selling a particular product, they simply click the “Accept” button to accept an offer and activate the loan.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Sundaram with the ability to allow the retailer the option of cross-selling 
As per claim 15, claim 15 recites substantially similar limitations to those found in claim 5.  Therefor claim 15 is rejected under the same art and rationale as claim 5.  Furthermore, Sundaram discloses a processor implemented method [0015].


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Painter in view of Fitzgerald, et al. (US Patent Application Publication 20200013097), “Fitzgerald”.
As per claim 9, Sundaram does not expressly disclose the following, Fitzgerald, however discloses:
wherein the first code is unique to the client device. [0032] For example, in one embodiment, the identity verification module 210 combines the PII with one or more unique network interface device address/identification numbers (e.g., a SIM card, EMIEA number, or the like) to locate a subscriber record in a consumer information database connected to the connectivity hub server 105 and appends the subscriber data record to the PII received from the customer client device 115.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Sundaram with the generate the code being unique to the network interface device as taught by Fitzgerald, doing so allows consumer information can be looked up and verified based on the unique identifier derived from the user’s device identifier [Fitzgerald, 0032, 0058].  
As per claim 19, claim 19 recites substantially similar limitations to those found in claim 9.  Therefor claim 19 is rejected under the same art and rationale as claim 9.  Furthermore, Sundaram discloses a processor implemented method [0015].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gokhale, et al. (US Patent Application Publication 20180053253) discloses “A vehicle transfer system provides a transaction interface that is displayed as part of a web page for a vehicle on a vehicle dealer's website. The transaction interface allows a customer to perform a vehicle transfer transaction on the dealer's website.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694